922 So.2d 245 (2006)
Armando CHAVARRIA, Petitioner,
v.
Roberto BAUTISTA, Respondent.
No. 3D05-2084.
District Court of Appeal of Florida, Third District.
January 18, 2006.
Rehearing and Rehearing Denied March 20, 2006.
*246 G. Luis Dominguez, for petitioner.
Luks, Santaniello, Perez Petrillo & Gold, and Daniel J. Santaniello, Fort Lauderdale, for respondent.
Before GREEN, RAMIREZ, and ROTHENBERG, JJ.
Rehearing and Rehearing En Banc Denied March 20, 2006.
RAMIREZ, J.
Armando Chavarria seeks certiorari review of a non-final order denying him discovery concerning the financial relationship between Roberto Bautista's insurer and its medical expert, as allowed in Springer v. West, 769 So.2d 1068 (Fla. 5th DCA 2000), which was adopted by Southern Diagnostic Associates v. Bencosme, 833 So.2d 801, 802 (Fla. 3d DCA 2002). We deny relief.
The underlying action arises out of an automobile accident which occurred on or about August 21, 2001. The petition takes issue with an Order dated August 4, 2005, denying Plaintiff's Fourth motion to compel better answers to Plaintiff's expert interrogatories. We stated in Duran v. MFM Group, Inc., 841 So.2d 500, 501 (Fla. 3d DCA 2003) that "[a]s a general rule, certiorari will not be granted to review an order denying discovery since any error in denying the requested discovery can be remedied on plenary appeal." Although there are exceptions to that rule, none are applicable here. Furthermore, Chavarria has not demonstrated that the denial of his motion constituted "a violation of a clearly established principle of law resulting in a miscarriage of justice." Combs v. State, 436 So.2d 93, 96 (Fla.1983).
Certiorari denied.